DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Castrogiovanni et al (USP 5,139,570), in view of Mercado et al (US 2017/0007516) and further in view of Davies et al (USP 4,482,538 A).
	Castrogiovanni disclosed a nail stain remover [title and abstract] comprising, in a cosmetically suitable vehicle, an abrasive agent [col 1, lines 43-48] and a mixture [col 2, line 30], generally, of solvents (e.g., ethanol, at [col 2, line 36]) and protectants (e.g., glycerol, at [col 2, line 48]). Generally disclosed, also, were thickeners, gelling agents, emollients and water [col 2, lines 20-28 and at line 32; claim 3].

Although Castrogiovanni generally disclosed thickeners and gelling agents, Castrogiovanni did not specifically disclose a cellulose polymer, as recited in claim 1. Although Castrogiovanni taught abrasive agents comprised in a cosmetically suitable vehicle, Castrogiovanni did not specifically disclose the said abrasive as suspended, as recited in claim 1.
	Mercado taught a nail polish remover [title] comprising 50-99 % of a solvent (disclosed were combinations of acetone and ethanol, at claim 1 and at ¶0029]); 1-20 % of glycerin as an emollient [0009]; water, at 1-45 % [0010] and hydroxypropyl cellulose, at 1.5-10 %, as a gelling agent [0008].
Since Castrogiovanni generally disclosed solvents (inclusive of ethanol), it would have been prima facie obvious to one of ordinary skill in the art to include, within Castrogiovanni, acetone and ethanol, in mixture, at 50-99 %, as taught by Mercado. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to include acetone and ethanol for incorporation into nail polish removers, based on their recognized suitability for the intended use as solvents. Moreover, it would have been prima facie obvious to include 
Since Castrogiovanni generally disclosed emollients, it would have been prima facie obvious to one of ordinary skill in the art to include, within Castrogiovanni, emollients (e.g., glycerin), at 1-20 %, as taught by Mercado.  It is prima facie obvious to select glycerin for incorporation into a nail polish remover, based on its recognized suitability for its intended use as an emollient, as taught by Mercado. Furthermore, it is prima facie obvious to include glycerin at 1-20 %, because at the said amounts, the ingredient is suitable for its recognized function (e.g., as an emollient), as taught by Mercado [Mercado; 0009].
	Regarding Castrogiovanni’s disclosure of water, Castrogiovanni taught a water phase comprising a preferred range [Example 2] of 40-70 % water. Since Castrogiovanni was silent the amount of glycerin, as too was Castrogiovanni silent an amount of water less than the amount of glycerin.
However, Mercado’s taught amounts were 1-45 % water and 1-20 % glycerin, amounts that overlap the presently claimed amounts of water and glycerin (e.g., claim 1 recites that water is included in an amount less than that of glycerin). Water, and its amount, is recognized to have different effects (e.g., water was taught as a vehicle by Castrogiovanni at col 2, lines 17-28; and, as a co-solvent by Mercado at [0010]) with changing amounts used. Thus, the general condition is known, and the amount of water is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to one of ordinary skill in the art to optimize Castrogiovanni’s amount of water, as taught by Mercado.
prima facie obvious to one of ordinary skill in the art to include, within Castrogiovanni, hydroxypropyl cellulose, as taught by Mercado. It is prima facie obvious to select hydroxypropyl cellulose for incorporation into a nail polish remover, based on its recognized suitability for its intended use as a gelling agent, as taught by Mercado.
The combined teachings of Castrogiovanni and Mercado teach abrasive agents comprised in a cosmetically suitable vehicle; however, the combined art was not specific the abrasive as suspended.
Davies disclosed a composition for applying to human nails, said composition having suspended therein, abrasive particles [abstract]. The abrasives were maintained in suspension for a long period of time, in order to ensure commercial acceptance of the product [col 1, lines 20-25 and at col 4].
Since Castrogiovanni taught abrasive agents comprised in a cosmetically suitable vehicle, it would have been prima facie obvious to one of ordinary skill in the art to suspend said abrasives. An ordinarily skilled artisan would have been motivated to ensure commercial acceptance of the product, as taught by Davies [Davies; col 1, lines 20-25 and at col 4].
The instant claim 1 recites 30-70 % C2-C3 monoalcohol; 5-20 % glycerin; 10-45 % acetone; a glycerin to C2-C3 monoalcohol weight ratio of less than 0.6; less water than glycerin.
The instant claim 2 recites 10-40 % acetone.
The instant claim 3 recites the glycerin to C2-C3 monoalcohol weight ratio at 0.1-0.25.

The instant claim 8 recites glycerin present at 15-25 %.
The instant claim 11 recites the C2-C3 monoalcohol present at 45-70 %.
The instant claim 13 recites the cellulose polymer at 0.75-7.5 %.
The instant claims 14-15 recite ethanol at 45-70 %.
The instant claim 16 recites 45-70 % ethanol and 10-40 % acetone.
The instant claim 22 recites a composition essentially free of oil and water.
Mercado taught 50-99 % of a solvent (disclosed were combinations of acetone and ethanol); 1-20 % of glycerin; water, at 1-45 % and hydroxypropyl cellulose, at 1.5-10 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Further, regarding claim 22, the instant Specification [0012] defined “essentially free” as compositions including less than about 3 % of the identified ingredient. Castrogiovanni, in view of Mercado, taught 1-45 % water, as discussed, and as such, reads on the claimed “essentially free of”. Furthermore, Castrogiovanni disclosed [col 2, lines 17-28] as cosmetically suitable vehicles, water, alone or in combination with a carbopol gel (e.g., oil is not a required ingredient of Castrogiovanni).
Castrogiovanni, in view of Mercado and Davies, reads on claims 1-8, 11, 13-16 and 22.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 


Applicant argued that Castrogiovanni contains a water or oil carrier/solvent system, and cannot lead to a solvent system or solution phase containing the significant amounts of glycerin/monoalcohol/acetone set forth in the claims, to which the Examiner disagrees. Castrogiovanni is not limited to water or oil carrier systems, as it also includes [col 2, lines 17-28] Carbopol™ type gels, such as carbomer 910, carbomer 934P, carbomer 940, carbomer 941, which are either a polymer of acrylic acid cross-linked with an allyl ether of pentaerythritor or sucrose, magnesium aluminum silicate or PVP hydrogels.
Secondly, Castrogiovanni disclosed C1-6 organic alcohols [col 2, lines 35-36], reading on the claimed C2-C3 monoalcohol. Additionally, Castrogiovanni generally disclosed [col 2, line 31] emollients, and does not discredit a teaching of the claimed glycerin. Furthermore, Castrogiovanni generally disclosed solvents [col 2, line 30], and does not discredit a teaching of the claimed acetone. 


Applicant argued that Davies cannot compensate for the deficiencies of Castrogiovanni, to which the Examiner disagrees that Castrogiovanni is deficient.

Applicant refers to evidence of an unexpected superiority of polyacrylamide filed in other applications. However, evidence filed during the prosecution of other applications do not automatically become a part of this application. Where it is desired to rely on evidence filed in other applications, the Applicant should make the remarks of record in this application and include a copy of the evidence filed in the other applications.

Applicant argued surprisingly superior results regarding the removal properties and stability of the claimed composition, at the claimed amounts of ingredients. Applicant cited Examples 1a and 2a, in support of said allegations.
The Examiner maintains (e.g., see the 2/4/20 NonFinal Office Action) that allegations of unexpected results are non-persuasive.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Castrogiovanni et al (USP 5,139,570), in view of Mercado et al (US 2017/0007516), further in view of Davies et al (USP 4,482,538 A) and further in view of Cataneo et al (USP 5,866,104).
	The 35 U.S.C. 103 rejection over Castrogiovanni, Mercado and Davies was previously discussed.

	However, Cataneo taught a nail polish remover that was a stable, homogeneous solution, highly effective at removing nail polish [col 2, lines 18-20].
	It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Cataneo within those of the combined Castrogiovanni, Mercado and Davies. An ordinarily skilled artisan would have been motivated to have a stable, homogeneous solution, highly effective at removing nail polish, as taught by Cataneo et al [Cataneo; col 2, lines 18-20].

Response to Arguments
	Claim 21 is newly applied, and was not traversed.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-13, 15-16 and 21-24 of copending 
 Claims 1-8, 11, 13-16  and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10, 12-14 and 21-22 of copending Application No. 16/397,551, which has issued as a U.S. Patent, in view of  Mercado et al (US 2017/0007516).
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the nail polish remover except for a cellulose polymer soluble in a C2-C3 monoalcohol. The instant claims require said cellulose polymer, and the instant claim 5 limits the polymer to hydroxypropylcellulose, and such an ingredient is not recited by the copending claims.
Mercado taught nail polish removers [abstract and title] comprising hydroxypropyl cellulose, wherein the said ingredient allowed the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface [0030].
Thus, it would have been prima facie obvious to have used hydroxypropyl cellulose in the copending formulations, because hydroxypropyl cellulose, when incorporated in nail polish removers, allows the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface, as taught by Mercado at paragraph 0030.

Claims 1-8, 11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the nail polish remover except for a cellulose polymer soluble in a C2-C3 monoalcohol. The instant claims require said cellulose polymer, and the instant claim 5 limits the polymer to hydroxypropylcellulose, and such an ingredient is not recited by the issued claims.
Mercado taught nail polish removers [abstract and title] comprising hydroxypropyl cellulose, wherein the said ingredient allowed the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface [0030].
Thus, it would have been prima facie obvious to have used hydroxypropyl cellulose in the issued formulation, because hydroxypropyl cellulose, when incorporated in nail polish removers, allows the remover to stay in place on a surface once applied, where existing liquid nail polish removers would run off the surface, as taught by Mercado at paragraph 0030.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Applicant argued that the obviousness-type nonstatutory double patenting rejections are improper because Mercado is not a viable reference for obviousness rejections.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612